NOT RECOMMENDED FOR PUBLICATION
                                    File Name: 12a0186n.06

                                            Nos. 08-4139, 09-3587

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT                                             FILED
                                                                                                 Feb 16, 2012
MUSA ABDUL IKHARO,                     )                                                  LEONARD GREEN, Clerk
                                       )
      Petitioner,                      )
                                       )                   ON PETITION FOR REVIEW FROM THE
v.                                     )                   BOARD OF IMMIGRATION APPEALS
                                       )
ERIC H. HOLDER, JR., Attorney General, )                   OPINION
                                       )
      Respondent.                      )
                                       )


         Before: GILMAN and WHITE, Circuit Judges; and THAPAR, District Judge.*

         RONALD LEE GILMAN, Circuit Judge. This court’s judgment entered on August 2,

2010 was vacated by the Supreme Court on January 10, 2012 and the case remanded for further

consideration in light of Judulang v. Holder, 132 S. Ct. 476 (2011). The Court in Judulang

determined that the policy of the Board of Immigration Appeals (BIA) in its application of § 212(c)

of the Immigration and Nationality Act to deportation cases was “arbitrary and capricious” under the

Administrative Procedure Act, 5 U.S.C. § 706(2)(A).

         In the case before us, the BIA denied Musa Abdul Ikharo any consideration of relief under

§ 212(c) from the immigration judge’s order of deportation. That was due at least in part to the

BIA’s now-discredited policy of applying the “comparable-grounds approach” as fully discussed in

Judulang. The Supreme Court has called on the BIA “to devise another, equally economical policy


        *
          The Honorable Amul R. Thapar, United States District Judge for the Eastern District of Kentucky, sitting by
designation.
respecting eligibility for § 212(c) relief, so long as it comports with everything held in both this

decision and St. Cyr.” Judulang, 132 S. Ct. at 490. We therefore remand Ikharo’s case to the BIA

for reconsideration in light of Judulang.




                                                -2-